826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George W. SCHELL, Petitioner-Appellant,v.Edwin MEESE, Attorney General of the United States and hisAgents et al., Respondents-Appellees.
No. 87-5311.
United States Court of Appeals, Sixth Circuit.
Aug. 19, 1987.

1
Before GUY and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*

ORDER

2
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the motion for counsel, the record and the appellant's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Schell initiated a 28 U.S.C. Sec. 2241 petition for writ of habeas corpus and/or a 28 U.S.C. Sec. 1361 petition for writ of mandamus.  He appealed from the order of the district court denying his motion for a temporary restraining order and/or preliminary injunction which alleged that a transfer to a different federal correctional institution could aggravate his medical condition and could cause irreparable injury, that an injunction would not harm the respondents, that the public interest is best served when prisoners enjoy unimpaired access to the courts and that his chances of success on the merits were "overwhelming."    The standard of review of an appeal from the denial of an injunction is limited to the determination of whether the district court abused its discretion.   Christian Schmidt Brewing Co. v. G. Heileman Brewing Co., Inc., 753 F.2d 1354 (6th Cir.1985);  Mason County Medical Ass'n v. Knebel, 563 F.2d 256 (6th Cir.1977).  We conclude that the district court did not abuse its discretion in denying the stay.


4
It is ORDERED that the motion for counsel be denied and the order of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation